


1


10


EXHIBIT 10.28


LINE OF CREDIT PROMISSORY NOTE


$22,000,000.00                                 Indianapolis, Indiana


August 29, 2014




For value received, STONEGATE MORTGAGE CORPORATION, an Ohio corporation, having
offices at 9190 Priority Way West Drive, Suite 300, Indianapolis, Indiana 46240
(hereinafter referred to as “Maker”), unconditionally promises to pay to the
order of MERCHANTS BANK OF INDIANA having its principal banking office at 11555
N. Meridian Street, Suite 400, Carmel, Indiana 46032 (hereinafter referred to as
“Lender”), at Lender's principal banking office or at such other place or to
such other party as the holder hereof may from time to time designate, the
principal sum of Twenty Two Million and 00/100 Dollars ($22,000,000.00), or so
much thereof as shall from time to time be advanced by Lender to or for the
benefit of Maker hereunder, with interest on the principal balance advanced from
time to time remaining unpaid from the date hereof at a rate per annum (based
upon a year of 360 days and actual days elapsed) equal to the rate from time to
time announced by the Wall Street Journal as the “One Month LIBOR”, plus four
hundred fifty (450) basis points with changes in the interest rate hereunder to
take effect on the same day as each change in such One Month LIBOR takes effect.
TERMS, PROVISIONS AND CONDITIONS
1.    Advances.    Upon Maker’s submission to Lender of Maker’s quarterly
financial reports, including without limitation a detailed valuation of the
mortgage servicing rights of Maker (the “Pledged Mortgage Servicing Rights”)
with respect to the pooled Ginnie Mae mortgage loans identified on Exhibit A
hereto (the “Ginnie Mae Pooled Loans”), as such exhibit may be amended from time
to time by Maker with the consent of Lender, Lender shall make an advance to
Maker of funds available under this line of credit up to the lesser of (i)
Twenty Two Million and 00/100 Dollars ($22,000,000.00), or (ii) fifty percent
(50%)




--------------------------------------------------------------------------------




of the reported valuation of the Pledged Mortgage Servicing Rights as set forth
in the quarterly reports of Maker issued immediately preceding the date that
Lender makes any such advance of funds to Maker.
2.    Payments.     Principal and interest shall be payable as follows:
            
(i)
Commencing on the first day of the first calendar month following the calendar
month in which the first advancement is made hereunder and continuing on the
first day of each succeeding calendar month thereafter, accrued and unpaid
interest shall be due and payable;



(ii)
On or before June 30, 2017, the entire unpaid principal balance and all accrued
and unpaid interest shall be due and payable.



3.    Costs of Collection and Default Rate of Interest. In addition, Maker shall
pay to the holder hereof (a) reasonable attorneys' fees incurred by the holder
in the protection of any security for this Note or the collection of any
indebtedness evidenced hereby, (b) costs of collection and (c) during any period
in which a default exists hereunder and/or any period of delinquency on any
amounts not paid when due, interest at a rate per annum equal to four percent
(4%) above the rate otherwise in effect.
4.    Late Charge. Maker shall pay a “late charge” for the purpose of defraying
expense incident to handling any monthly installment of interest and/or
principal, or portion thereof, referred to above not paid within ten (10) days
after the date when first due at the rate of five cents (5¢) for each dollar
($1.00) so overdue with a minimum charge of Twenty-Five and no/100 Dollars
($25.00) and an additional “late charge” for purposes of defraying expense
incident to handling on the first day of each successive calendar month
thereafter at the rate of five cents (5¢) for each dollar ($1.00) so overdue
with a minimum of Twenty-Five and no/100 Dollars ($25.00) per month until any
such installment, or portion thereof, has been paid in full. Nothing herein
contained shall be construed as a waiver by the holder of this Note of its
option to declare a default if any payment of any installment of interest and/or
principal, or portion thereof, is not made when due, and the assessment of a
late charge shall not affect the right of the holder of this Note to increase
the rate of interest as herein provided on all amounts not paid when due.
5.    Valuation and Appraisement Laws. All principal, interest and other amounts
payable under or with respect to this Note shall be payable without relief from
valuation and appraisement laws.




--------------------------------------------------------------------------------




6.    Application of Payments. Each payment hereunder shall be applied to the
payment of accrued and unpaid interest and to the reduction of the principal
balance in such order and in such amounts as the holder of this Note shall
determine, in its sole discretion. Interest shall be computed on the basis of a
three hundred sixty (360)-day year applied to the actual number of days in each
interest-payment period.
7.    Security.
(a)    This Note shall be entitled to the benefits of, and is secured by a
security interest in, Maker’s rights to servicing income with respect to the
Ginnie Mae Pooled Loans and the Pledged Mortgage Servicing Rights, which is
hereby granted by Maker in favor of Lender and which shall be evidenced by the
Uniform Commercial Code financing statement filed on November 20, 2009 by Lender
with the office of the Secretary of State of Ohio as File No. OH00138577672, as
amended by File No. #20123470016 filed December 11, 2012 and File No.
20141150052 filed April 24, 2014, and as hereinafter, amended or renewed, and
other security agreements or documents, as from time to time amended or
modified, executed in favor Lender in connection with this Note (the “Financing
Statement”). The Financing Statement shall be amended to incorporate the
following language:
“Notwithstanding anything to the contrary contained herein:


(1)
The property subject to the security interest reflected in this instrument
includes all of the right, title and interest of the Debtor in certain mortgages
and/or participation interests related to such mortgages (“Pooled Mortgages”)
and pooled under the mortgage-backed securities program of the Government
National Mortgage Association (“Ginnie Mae”), pursuant to section 306(g) of the
National Housing Act, 12 U.S.C. § 1721(g);



(2)
To the extent that the security interest reflected in this instrument relates in
any way to the Pooled Mortgages, such security interest is subject and
subordinate to all rights, powers and prerogatives of Ginnie Mae, whether now
existing or hereafter arising, under and in connection with: (i) 12 U.S.C. §
1721(g) and any implementing regulations; (ii) the terms and conditions of that
certain Acknowledgment Agreement, with respect to the Security Interest, by and
between Ginnie Mae, [_____] (the “Debtor”), and [_____]; (iii) applicable
Guaranty Agreements and contractual agreements between Ginnie Mae and the
Debtor; and (iv) the Ginnie Mae Mortgage-Backed Securities Guide, Handbook
5500.3 Rev. 1, and other applicable guides; and



(3)
Such rights, powers and prerogatives of Ginnie Mae include, but are not limited
to, Ginnie Mae’s right, by issuing a letter of extinguishment to Debtor, to
effect and complete the extinguishment of all redemption, equitable, legal or
other right, title or interest of the Debtor





--------------------------------------------------------------------------------




in the Pooled Mortgages, in which event the security interest as it relates in
any way to the Pooled Mortgages shall instantly and automatically be
extinguished as well.”


(b)    Lender acknowledges and agrees that the foregoing pledge by Maker of its
rights to servicing income with respect to the Ginnie Mae Pooled Loans and the
Pledged Mortgage Servicing Rights is subject to (a) the implementing regulations
governing the applicable Ginnie Mae MBS Program, (b) the applicable Guaranty
Agreement between Maker and Ginnie Mae, (c) the Acknowledgment Agreement
(Standard Agrmt Feb 6) among Maker, as “Issuer”, Lender, as “Secured Party” and
Ginnie Mae, and (d) the Ginnie Mae Mortgage-Backed Securities Guide, Handbook
5500.3, Rev. 1, as amended (the “Ginnie Mae Agency Guide”). Lender further
acknowledges and agrees that:
    
(i)
Maker is entitled to servicing income with respect to a given pool or loan
package only so long as it maintains Issuer (as such term is defined in the
Ginnie Mae Agency Guide) status;



(ii)
upon Maker’s loss of Issuer status, Lender’s rights to any servicing income
related to a given Ginnie Mae pool (as defined in the Ginnie Mae Agency Guide)
also terminate; and



(iii)
the foregoing pledge of rights to servicing income conveys no right (such as a
right to become a substitute servicer or Issuer) that is not specifically
provided for in the Ginnie Mae Agency Guide.

8.    Financial Covenants.


(a)
The following terms as used in this Section shall have the following
definitions:



(i)
“DE Compare Ratio” has the meaning set forth in the DE Compare Report.



(ii)
“DE Compare Report” means with respect to the Seller, the top of the three rows
of the report entitled “Neighborhood Watch Early Warning System - Single Lender
- Originator by Institution” and found at https://entp.hud.gov/sfnw/public/.
Such report shall be generated using the following criteria: Mortgagee
Selections: “Direct Endorsement Lender;” Delinquent Choices: “Seriously
Delinquent;” and 2 Year Performance Period: “Data as of [END OF MOST RECENT
PRIOR QUARTER].”



(iii)
“Institution Compare Ratio” has the meaning set forth in the Institution Compare
Report.



(iv)
“Institution Compare Report” means with respect to the Seller, the report
entitled “Neighborhood Watch Early Warning System - Single Lender - Originator
by Institution” and found at https://entp.hud.gov/sfnw/public/. Such report
shall be generated using the following criteria: Mortgagee Selections:
“Originator by





--------------------------------------------------------------------------------




Institution;” Delinquent Choices: “Seriously Delinquent;” and 2 Year Performance
Period: “Data as of [END OF MOST RECENT PRIOR QUARTER].”


(v)
“Servicing Portfolio Delinquency Rate” means the percentage of Mortgage Loans
within the Borrower’s entire portfolio of serviced loans that have payments that
are more than 180 days delinquent.



(vi)
“Tangible Net Worth” shall mean, with respect to any Person as of any date of
determination, the consolidated Net Worth of such Person and its Subsidiaries,
less the consolidated net book value of all assets of such Person and its
subsidiaries (to the extent reflected as an asset in the balance sheet of such
Person or any Subsidiary at such date) which will be treated as intangibles
under GAAP, including, without limitation, such items as deferred financing
expenses, deferred taxes, net leasehold improvements, good will, trademarks,
trade names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided, that residual securities issued by such Person
or its Subsidiaries and such Person’s or its Subsidiaries’ servicing rights to
service mortgage loans shall not be treated as intangibles for purposes of this
definition; provided further that Tangible Net Worth shall not include any
restricted cash of such Person which represents cash collateral in respect of
letter of credit obligations of such Person, and to the extent the letter of
credit obligation of such Person is only partially cash collateralized, only
that portion of the letter of credit that represents cash collateral shall be
excluded from the definition of Tangible Net Worth hereunder.



(b)
Maker shall, within thirty (30) days after the end of each calendar quarter,
deliver to Lender a copy of its quarterly borrower certification made in
accordance with the Loan and Security Agreement between Maker and Barclays Bank
PLC dated May 22, 2014 (the “Barclays Loan Agreement”).



9.    Events of Default. All of the indebtedness evidenced by this Note and
remaining unpaid shall, at the option of the holder and without demand or
notice, become immediately due and payable upon the occurrence of any of the
following (each of which shall constitute an event of default hereunder):
        
(i)
a failure by Maker to make the payments required by this Note when due;



(ii)
a default under or a failure to comply with any of the terms, provisions,
conditions, agreements or covenants of this Note which remains uncured for five
(5) business days after written notice from Lender to Maker; provided that there
shall be no cure period for monetary defaults;



(iii)
a default or failure to comply with any of the terms, provisions, conditions,
agreements or covenants of any other agreement between Lender and Maker or by
Maker in favor of Lender which remains uncured beyond any applicable notice
requirements and cure periods, if any, contained in such agreement;







--------------------------------------------------------------------------------




(iv)
Maker receives a negative designation or loss of good standing from Ginnie Mae,
Fannie Mae, Freddie Mac or any other governing agency, including without
limitation, anything which could result in Borrower being debarred or placed on
a watch-list; or



(v)
a default by Maker under the Barclays Loan Agreement that remains unremedied or
that is not waived by Barclays Bank PLC for a period of five (5) Business Days
following Maker obtaining knowledge thereof.

10.    Waiver and Consent. Presentment, notice of dishonor and demand, protest
and diligence in collection and bringing suit are hereby severally waived by
Maker and each endorser or guarantor, each of whom consents that the time for
the payment of this Note, or of any installment hereunder, may be extended from
time to time without notice by the holder.
11.    No Waiver. No waiver of any default or failure or delay to exercise any
right or remedy by the holder of this Note shall operate as a waiver of any
other default or of the same default in the future or as a waiver of any right
or remedy with respect to the same or any other occurrence.
12.    Prepayment. Maker may prepay all or any portion of the principal amount
outstanding under this Note at any time and from time to time without penalty.
13.    Usury Laws. It is the intention of the parties hereto to comply strictly
with all applicable usury laws. Accordingly, in no event and upon no contingency
shall the holder be entitled to receive, collect or apply as interest any
interest, fees, charges or other payments equivalent to interest in excess of
the amount which may be charged from time to time under applicable law. In the
event that the holder of this Note ever receives, collects or applies as
interest any such excess, then immediately upon becoming aware of such receipt,
collection or application, the holder shall notify Maker of the usurious
overcharge and refund to Maker the amount of any overcharge taken, plus interest
on the overcharge taken at the rate in effect under this Note or at the maximum
lawful rate, whichever is less, at the time the usurious interest rate was
taken, and make whatever adjustments in this Note as are necessary to insure
that Maker will not be required to pay any further interest in excess of the
amount permitted under applicable law. Maker shall not institute any action or
file any defense based upon the charging or collecting of usurious interest
hereunder unless (i) Maker shall give the holder written notice of an intent to
do so and (ii) the holder shall fail to comply with




--------------------------------------------------------------------------------




the terms hereof, by notification and refund to Maker and making necessary
adjustments as aforesaid, within fifteen (15) days after receipt by the holder
of such written notice from Maker. The provisions of this Section shall be given
precedence over any other provision contained herein or in any other agreement
between the parties hereto that is in conflict with the provisions of this
Section.
14.    Loan Fees. In addition to all of the terms and conditions to be performed
by Maker under this Note, Maker shall reimburse Lender upon demand for all costs
and expenses, including without limitation reasonable attorneys’ fees, incurred
by it in connection with the loan evidenced by this Note.
15.    Waiver of Trial by Jury. Maker hereby agrees that any suit, action or
proceeding, whether a claim or counterclaim, brought or instituted by any party
on or with respect to this Note or any other document executed in connection
herewith or which in any way relates, directly or indirectly to any event,
transaction or occurrence arising out of or in any way connected with this Note
or the dealings of the parties with respect thereto, shall be tried only by a
court and not by a jury. MAKER, AND LENDER BY ACCEPTANCE HEREOF, HEREBY
EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. Maker acknowledges that Maker may have a right to a trial by jury in
any such suit, action or proceeding and that Maker hereby is knowingly,
intentionally and voluntarily waiving any such right. Maker further acknowledges
and agrees that this Section is material to this Note and that adequate
consideration has been given by Lender and received by Maker in exchange for the
waiver made by Maker pursuant to this Section.
16.    Notices. Any written notice permitted or required hereunder shall be
effective when received, certified or registered United States mail, postage
prepaid, return receipt requested, at the applicable address specified above or
at such other addresses within the United States of America, as Maker or Lender
may from time to time specify for itself by notice hereunder.
17.    Legal Tender. This Note is negotiable and is payable in lawful money of
the United States of America which shall be legal tender in payment of all debts
and dues, public and private, at the time of payment.




--------------------------------------------------------------------------------




18.    Successors and Assigns. The obligations of Maker hereunder shall be
binding upon Maker and its successors, assigns and legal representatives and
shall inure to the benefit of Lender and Lender's participants respective
successors, assigns, and legal representatives.
19.    Governing Law. This Note is delivered to Lender in the State of Indiana
and is executed under and shall be governed by and construed in accordance with
the laws of the State of Indiana.
20.    Invalidity of any Provision. If any provision (or portion thereof) of
this Note or the application thereof to any person or circumstance shall to any
extent be invalid or unenforceable, then the remainder of this Note or the
application of such provision (or portion thereof) to any other person or
circumstance shall be valid and enforceable to the fullest extent permitted by
law.
21.    Captions. The captions or headings herein have been inserted solely for
the convenience of reference and in no way define, limit or describe the scope
or substance of any provision of this Note.


[Remainder of page intentionally blank; signature on following page]
IN WITNESS WHEREOF, Maker has caused this Note to be executed by its duly
authorized officers effective as of the day and the year first above written.




                                                                            
STONEGATE MORTGAGE CORPORATION,
an Ohio corporation
                    
                        
By:    /s/ John Macke                
Name:    John Macke
Title:    EVP - Capital Markets
















INDS01 1457672v3






